Memorandum: The isolated remarks by the prosecutor on summation to which defendant assigns error were not objected to at trial and, therefore, are not preserved for our review (CPL 470.05 [2]; People v Williams, 46 NY2d 1070, 1071), and reversal is not warranted in the interest of justice (CPL 470.15 [3] [c]). In the totality of the circumstances, the prosecutor’s summation did not operate to deprive defendant of a fair trial (People v Hopkins, 58 NY2d 1079, 1083; People v Woodard, 112 AD2d 454).
We have examined defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Erie County Court, Dillon, J. — robbery, first degree, and other offenses.) (Present — Callahan, J. P., Doerr, Denman, Boomer and Schnepp, JJ.